Case 21-32396-KLP         Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32          Desc Main
                                   Document      Page 1 of 17

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

IN RE:                                       )
                                             )
POJJANA RUANGARUN                            )      Case No. 21−32396−KLP
                                             )      Chapter 13
                       Debtor                )

                         AMENDED NOTICE OF MOTION TO
                    EXTEND THE AUTOMATIC STAY AND HEARING

        The above named Debtor, by counsel, has filed a Motion to Extend the Automatic Stay
with the Court pursuant to 11 U.S.C. § 362(c)(3)(B). Your rights may be affected. You should read
these papers carefully and discuss them with your attorney, if you have one.

NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE HELD
ON September 1, 2021 at 10:00 a.m. in Honorable Judge Keith L. Phillips’ Courtroom, U.S.
Bankruptcy Court, 701 E. Broad Street, Room 5100, Richmond, VA 23219.

   REMOTE HEARING INFORMATION:

    Due to the COVID−19 public health emergency, no in-person hearings are being held.

    This hearing will take place remotely through Zoom on the date and time scheduled herein.

    To appear at the hearing, you must send, by email, a completed request form (the “Zoom
    Request Form”), which is available on the Court's internet website at www.vaeb.courts.gov,
    on the page titled, “Temporary Emergency Provisions Regarding ZoomGov Remote
    Proceeding Access Information.” Email your completed Zoom Request Form to the email
    address listed for the Judge assigned to the case. Following receipt of your Zoom Request
    Form, Court staff will respond to the email address from which the request was submitted with
    additional information on how to participate through Zoom.

    ***The email address shall be used only to submit Zoom Request Forms. No other matters or
    requests will be considered by Court staff, and under no circumstances will any such matters
    or requests be brought to the Judge’s attention. Failure to comply with these instructions may
    result in appropriate action, including but not limited to the imposition of sanctions.

    *** PLEASE NOTE: You MUST submit the Zoom Request Form no later than two (2)
    business days prior to this hearing. Any documentary evidence the parties wish to present
    at the hearing must be filed with the Court in advance of the hearing.

James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 21-32396-KLP        Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32             Desc Main
                                  Document      Page 2 of 17




       If you want to be heard on this matter, then no later than three (3) days before the date of
the hearing, you or your attorney must:

        1. File with the court, at the address below, a written response pursuant to Local Rule
9013-1(H). If you mail your response to the Court for filing, you must mail it early enough so
that the Court will receive it on or before the date stated above.

                              Clerk of Court
                              United States Bankruptcy Court
                              701 E. Broad Street, Room 4000
                              Richmond, VA 23219-3515

       2. You must also mail a copy to:

                              James E. Kane, Esquire
                              Kane & Papa, PC
                              P.O. Box 508
                              Richmond, VA 23218

        If you or your attorney do not take these steps, the Court may decide that you do not oppose
the relief sought in the Motion and may enter an Order granting that relief.


                                              Respectfully submitted,

                                              POJJANA RUANGARUN
                                              By Counsel

/s/ James E. Kane
James E. Kane (VSB# 30081)
Kane & Papa, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                                 2
Case 21-32396-KLP        Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32            Desc Main
                                  Document      Page 3 of 17

                                CERTIFICATE OF SERVICE

        I certify that on August 26, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtors, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                3
Case 21-32396-KLP        Doc 18     Filed 08/26/21 Entered 08/26/21 12:39:32              Desc Main
                                   Document      Page 4 of 17

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
POJJANA RUANGARUN                             )       Case No. 21−32396−KLP
                                              )       Chapter 13
                       Debtor                 )


                     AMENDED MOTION TO EXTEND AUTOMATIC
                       STAY AND MEMORANDUM IN SUPPORT

         COMES NOW, POJJANA RUANGARUN (the “Debtor”), by counsel, pursuant to 11

U.S.C. § 362(c)(3)(B) and files the following Amended Motion to Extend Automatic Stay and

Memorandum in Support Thereof, and affirmatively states as follows:

                                           Jurisdiction

         1.    Jurisdiction of this Court over the instant matter is based upon 28 U.S.C. §§ 1334

and 157 in that this action arises in and relates to the bankruptcy case of the Debtor.

         2.    This proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (K), and

(O).

         3.    Venue is proper pursuant to 28 U.S.C. § 1409.

                                        Background Facts

         4.    On August 3, 2021 (hereinafter the “Petition Date”), the Debtor filed a petition for

relief under Chapter 13 of the Bankruptcy Code (the “instant case”).

         5.    Within the year prior to filing the instant case, Debtor has been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on June 19, 2019 and dismissed on or about

January 27, 2021 (Case No. 19-33234) (the “previous case”).

         6.    The previous case was dismissed by the Court because the Debtor was delinquent

in payments to the Chapter 13 Trustee. The Debtor’s income is solely business income from her


                                                  4
Case 21-32396-KLP        Doc 18     Filed 08/26/21 Entered 08/26/21 12:39:32             Desc Main
                                   Document      Page 5 of 17

restaurant. In the height of the COVID-19 pandemic, the Debtor was forced to temporarily close

her business and had no income as a result. Therefore, the Debtor was unable to maintain her

Trustee payments. With restrictions currently lifted, the Debtor is once again able to fund her

Chapter 13 Plan and understands to communicate any hardships due to the pandemic with her

attorney.

                                    Facts of the Instant Case

       7.      In the instant case, the Debtor has proposed a Chapter 13 Plan (the “Plan”) that

commits to pay the Trustee all projected disposable income, $50.00 per month for a period of one

(1) month and $575.00 per month for a period of fifty-nine (59) months.

       8.      Among other provisions, the Plan, once filed, will propose the following: Payment

through the Trustee to Virginia Department of Taxation for a secured tax lien, City of Richmond

and Internal Revenue Service for priority tax debt, and to unsecured creditors a dividend of

approximately three percent (3%).

                                            Discussion

       9.      Because the instant case was commenced within one (1) year of the dismissal of

the prior case, the automatic stay in the instant case will expire “with respect to any action taken

with respect to a debt or property securing such debt or with respect to any lease . . . ” unless the

Court extends the automatic stay. 11 U.S.C. § 362(c)(3)(A) and (B).

       10.     Pursuant to 11 U.S.C. § 362(c)(3)(B), Debtor must demonstrate to the Court that

the instant case was filed in good faith in order to obtain an extension of the automatic stay.

       11.     If the Court finds grounds for presuming the instant case was filed “not in good

faith,” § 362(c)(3)(C) would impose a burden on Debtors to overcome such presumption and prove

good faith by clear and convincing evidence. If, however, the Court finds no grounds for presuming

the instant case was filed “not in good faith,” Debtors must merely prove good faith by a


                                                 5
Case 21-32396-KLP         Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32               Desc Main
                                   Document      Page 6 of 17

preponderance of the evidence. In re Havner, 336 B.R. 98, 103 (Bankr. M.D.N.C. 2006); In re

Ball, 336 B.R. 268, 273 (Bankr. M.D.N.C. 2006).

       12.     Within the context of motions to continue the automatic stay pursuant to

§ 362(c)(3), In re Chaney, 362 B.R. 690, 694 (Bankr. E.D. Va. 2007), instructs that the term “good
                                                                                                     th
faith” was defined judicially in the Fourth Circuit by Deans v. O’Donnell, 692 F.2d 968, 972 (4
                                                                               th
Cir. 1982), further refined by Neufeld v. Freeman, 794 F.2d 149, 152 (4 Cir. 1986), and left

unchanged by Congress when it created § 362(c)(3). Chaney at 694.

       13.     Pursuant to Neufeld v. Freeman, good faith determinations require courts to

consider, inter alia, “the percentage of proposed repayment, the debtor’s financial situation, the

period of time payment will be made, the debtor’s employment history and prospects, the nature

and amount of unsecured claims, the debtor’s past bankruptcy filings, the debtor’s honesty in

representing facts, and any unusual or exceptional problems facing the particular debtor.” Id. at

152, citing Deans v. O’Donnell, 692 F.2d at 972. The focus of the inquiry is “to determine whether

or not . . . there has been ‘an abuse of the provisions, purpose, or spirit’ of Chapter 13 in the

proposal or plan.” Neufeld at 152, citing Deans at 972, and quoting 9 Collier on Bankruptcy 9.20
          th
at 319 (14 ed. 1978).

       14.     In order to apply the Fourth Circuit’s definition of good faith in determining

whether the automatic stay should be extended pursuant to § 362(c)(3), “the court must be satisfied

that the plan in the new case will succeed where the plan in the prior case did not. Usually this will

require a finding that some change in the financial or personal affairs of the debtor has occurred

that will allow the debtor to perform under the terms of the plan in the new case. But the inquiry

does not end there. The court needs to determine that the repetitive filing does not violate the spirit

of the Bankruptcy Code. The new case must not be a ploy to frustrate creditors. It must represent



                                                  6
Case 21-32396-KLP          Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32            Desc Main
                                    Document      Page 7 of 17

a sincere effort on the part of the debtor to advance the goals and purposes of chapter 13.” Chaney

at 694.

                                             Argument

          15.   In the case sub judice there is a presumption that the instant case was filed “not in

good faith” as to all creditors. Therefore, Debtor must prove by clear and convincing evidence that

the instant case was filed in good faith.

          16.   In the instant case, the Debtor has acted in good faith, and Debtor requests that the

Court grant an extension of the automatic stay as to all creditors, as to Debtor and his property,

and as to the property of the estate for the duration of the instant case. In support thereof, Debtor

submits an Affidavit, which is attached hereto as Exhibit “1” and incorporated herein by this

reference.

          17.   Applying the Neufeld factors to Debtor’s circumstances and to this case leads to

the following conclusions:

          a.    Percentage of proposed repayment - The Plan proposes to pay a dividend of 3% to

non-priority unsecured creditors. Such creditors would receive a dividend of 0% if Debtor were to

file a Chapter 7 bankruptcy case. Application of this factor favors a finding of good faith.

          b.    Debtor’s financial situation – Debtor has income from the operation of her

business. Application of this factor favors a finding of good faith.

          c.    Period of time payment will be made - The period of time in which payments will

be made is reasonable and is based upon the Debtor’s best efforts. Application of this factor favors

a finding of good faith.

          d.    Debtor’s employment history and prospects – Debtor has income from operation of

her business. Application of this factor favors a finding of good faith.




                                                  7
Case 21-32396-KLP          Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32               Desc Main
                                    Document      Page 8 of 17

         e.    Nature and amount of unsecured claims – Debtor’s Schedule F non-priority

unsecured debts are estimated to be approximately $52,867.87. Debtor has not incurred any

unsecured debt for luxury goods or services or any unsecured debt due to revolving credit accounts

or pay day loans within the 90 days prior to filing the instant case. Application of this factor favors

a finding of good faith.

         f.    Debtor’s past bankruptcy filings - The instant Motion is required due to the fact

that the Debtor’s previous case that was dismissed within one (1) year of the Filing Date hereof.

The Affidavit attached hereto as Exhibit “1” describes fully the reasons that the previous case was

dismissed. Debtor incorporates such explanation herein by this reference. Debtor’s hardships do

not indicate an abuse of the bankruptcy system; rather, they indicate an honest but thus far

unsuccessful attempt to financially reorganize. Application of this factor favors a finding of good

faith.

         g.    Debtor’s honesty in representing facts – Debtor has fully disclosed all assets,

liabilities, and pertinent information regarding personal and financial affairs and is prepared to

cooperate fully with the Chapter 13 Trustee. Application of this factor favors a finding of good

faith.

         h.    Any unusual or exceptional problems facing the particular debtors – There are no

unusual or exceptional problems facing Debtor. Application of this factor favors a finding of good

faith.

         18.   Debtor asserts that the instant case does not “violate the spirit of the Bankruptcy

Code” and it is not “a ploy to frustrate creditors”; rather, it represents “a sincere effort on the part

of the debtor to advance the goals and purposes of chapter 13”. See Chaney at 694. In support

hereof, the Debtor asserts the following additional arguments:




                                                   8
Case 21-32396-KLP         Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32             Desc Main
                                   Document      Page 9 of 17

       a.      The timing of the petition – Between the dismissal of the previous case and the

instant case, Debtor did not act in a manner so as to purposely delay payment of debts and did not

delay in filing the instant case so as to intentionally frustrate creditors. Debtor’s actions in this

regard indicate an intent to use the bankruptcy system to resolve debts in an appropriate manner.

Application of this factor favors a finding of good faith.

       b.      How the debt(s) arose – The debts in this case arose primarily over a period of time

extending back several years. The debts were not the result of misuse of credit or luxury spending;

rather, they arose as a result of ordinary living expenses that Debtor became unable to repay.

Application of this factor favors a finding of good faith.

       c.      The debtor’s motive in filing the petition – Debtor’s motive in filing this case is to

apply best efforts to repay creditors and receive a fresh start through bankruptcy. Application of

this factor favors a finding of good faith.

       d.      How the debtor’s actions affected creditors – The Plan provisions and treatment of

creditors are generally described in paragraph 7, supra. This factor will rarely favor a debtor,

because “[f]iling for bankruptcy relief will almost always prejudice one's creditors.” Galanis, 334

B.R. at 696.

       e.      Changes in circumstance and ability to complete this case – The Affidavit attached

hereto as Exhibit “1” describes fully the Debtor’s changes in circumstances and explain both the

legitimate bases for the filing of this case as well as the Debtor’s ability to complete this case.

Debtor incorporates such explanations herein by this reference. Application of this factor favors a

finding of good faith.

       WHEREFORE, for the foregoing reasons, POJJANA RUANGARUN respectfully requests

this Honorable Court to enter an Order extending the automatic stay as to all creditors, as to Debtor




                                                  9
Case 21-32396-KLP        Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32              Desc Main
                                  Document     Page 10 of 17

and Debtor’s property, and as to the property of the estate for the duration of the instant case, and

for such other and further relief as to the Court shall be deemed appropriate.

                                              Respectfully submitted,

                                              POJJANA RUANGARUN
                                              By Counsel


/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor




                                                 10
Case 21-32396-KLP        Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32            Desc Main
                                  Document     Page 11 of 17




                                CERTIFICATE OF SERVICE

        I certify that on August 26, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, Chapter 13 trustee,
the United States trustee if other than by the electronic means provided for at Local Bankruptcy
Rule 2002-1, all attorneys appearing in the previous case as listed below, and to all creditors and
parties in interest of the mailing matrix attached hereto.


                                             /s/ James E. Kane
                                             Counsel for Debtor




                                                11
Case 21-32396-KLP        Doc 18      Filed 08/26/21 Entered 08/26/21 12:39:32         Desc Main
                                    Document     Page 12 of 17



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

IN RE:                                        )
                                              )
POJJANA RUANGARUN                             )        Case No. 21−32396−KLP
                                              )        Chapter 13
                      Debtor                  )

                   AMENDED AFFIDAVIT OF POJJANA RUANGARUN

         POJJANA RUANGARUN hereby states as follows:

         1.    My name is POJJANA RUANGARUN. I am above the age of 18 years, and

competent to make this affidavit.

         2.    I have personal knowledge of the facts set forth in this affidavit.

         3.    I reside at 2932 Nokomis Road, Richmond, VA 23225.

         4.    I have income from operation of my business. I am the debtor in the present

bankruptcy case.

         5.    During the one (1) year prior to filing the present case, I was a debtor in one (1)

pending bankruptcy case that was dismissed.

         6.    Within the year prior to filing the instant case, I have been a debtor in one (1)

pending Chapter 13 bankruptcy case which was filed on June 19, 2019 and dismissed on or about

January 27, 2021 (Case No. 19-33234) (the “previous case”).

         7.    The previous case was dismissed by the Court because I was delinquent in

payments to the Chapter 13 Trustee. During the COVID-19 pandemic, I was forced to temporarily

close my restaurant. Once restrictions were lifted, I was able to re-open and am now able to make

my Chapter 13 Plan payments.

         8.    In the instant case, I have proposed a Chapter 13 Plan (the “Plan”) that commits to

pay the Trustee all projected disposable income, $50.00 per month for a period of one (1) month
                                                  12
Case 21-32396-KLP         Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32          Desc Main
                                   Document     Page 13 of 17

and $575.00 per month for a period of fifty-nine (59) months. I plan to propose the following:

Payment through the Trustee to Virginia Department of Taxation for a secured tax lien, City of

Richmond and Internal Revenue Service for priority tax debt, and to unsecured creditors a dividend

of approximately three percent (3%).

       9.      I have listed all of my assets and all of my debts and have fully and accurately

disclosed all of my income and expenses in the Schedules in this case.

       10.     After the dismissal of my previous case, I acted as fast as I reasonably could to

retain a bankruptcy attorney to file this case for me because I want to use the bankruptcy system

to resolve my debts.

       11.     My debts arose as a result of ordinary living expenses. The debt I have has

accumulated over several years and is not the result of any purchases of luxury goods or services.

       12.     I have not incurred any unsecured debt due to revolving credit accounts or pay day

loans within the 90 days prior to filing the instant case.

       13.     I desire to use the bankruptcy system to obtain a fresh start and have not been

attempting to evade my responsibilities or delay my creditors’ attempts to collect.

       14.     My income is consistent and likely to remain so during this case. My household

expenses are not likely to change substantially. I believe I will be able to make my payments to

the Trustee and meet my other obligations as they come due throughout this case.




                                                  13
Case 21-32396-KLP      Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32       Desc Main
                                Document     Page 14 of 17




       WITNESS the following signature and seal on August 16, 2021.



                                          /s/ POJJANA RUANGARUN (seal)
                                               POJJANA RUANGARUN



State of Virginia
City of Richmond; to wit:

The foregoing instrument was acknowledged before me on August 16, 2021 by POJJANA
RUANGARUN.


                                                       /s/ Alfred A. Wilson
                                                                Notary Public


My Commission Expires:             April 30, 2022
Notary Registration Number:          7767477




                                            14
    Case 21-32396-KLP   Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32   Desc Main
                                 Document     Page 15 of 17


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         Afni, Inc.
                         Attn: Bankruptcy
                         Po Box 3427
                         Bloomington, IL 61702


                         American Infosource
                         Verizon
                         PO Box 248848
                         Oklahoma City, OK 73124


                         Amex
                         Correspondence/Bankruptcy
                         Po Box 981540
                         El Paso, TX 79998


                         Beckett & Lee LLP
                         RE: AMEX
                         PO Box 3001
                         Malvern, PA 19355


                         Capital One
                         Attn: Bankruptcy
                         Po Box 30285
                         Salt Lake City, UT 84130


                         Capital One Bank
                         P.O. Box 30281
                         Salt Lake City, UT 84130


                         CCI/Contract Callers Inc
                         Attn: Bankruptcy Dept
                         501 Greene St Ste 302
                         Augusta, GA 30901


                         City of Richmond
                         900 E. Broad St.
                         Room 100
                         Richmond, VA 23219


                         City of Richmond
                         Dept of Public Utilities
                         730 E. Broad St., 5th Floor
                         Richmond, VA 23219
Case 21-32396-KLP   Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32   Desc Main
                             Document     Page 16 of 17



                     Credit One Bank
                     Attn: Bankruptcy Department
                     Po Box 98873
                     Las Vegas, NV 89193


                     Discover Financial
                     Po Box 3025
                     New Albany, OH 43054


                     Internal Revenue Service
                     Centralized Insolvency Operati
                     P. O. Box 7346
                     Philadelphia, PA 19101-7346


                     LVNV Funding, LLC
                     P.O. Box 10587
                     Greenville, SC 29603


                     M & T Bank
                     Attn: Bankruptcy
                     Po Box 844
                     Buffalo, NY 14240


                     MCA Recovery
                     17 State St
                     New York, NY 10004


                     Michael Hawks
                     2932 Nokomis Road
                     Richmond, VA 23225


                     Santander Consumer USA
                     Attn: Bankruptcy
                     Po Box 961245
                     Fort Worth, TX 76161


                     SNAP Advances LLC
                     Attn: Bankruptcy
                     1182 West Valley City
                     Salt Lake City, UT 84119


                     Snap Advances, LLC
                     c/o Joseph M.R. Covey, Esquire
                     101 South 200 East, Suite 700
                     Salt Lake City, UT 84111
Case 21-32396-KLP   Doc 18    Filed 08/26/21 Entered 08/26/21 12:39:32   Desc Main
                             Document     Page 17 of 17



                     Southwest Credit Systems
                     4120 International Parkway
                     Suite 1100
                     Carrollton, TX 75007


                     Stuart G. Schmidt LLC
                     2951 Hathaway Rd
                     Richmond, VA 23225


                     Suntrust Bank/Truist
                     PO Box 85041
                     Richmond, VA 23285


                     Synchrony/PayPal Credit
                     Attn: Bankruptcy
                     Po Box 965060
                     Orlando, FL 32896


                     Truist Bankruptcy Section
                      P.O. Box 1847
                     Wilson, NC 27894


                     VA Dept. of Taxation
                     Office of Customer Services
                     PO Box 1115
                     Richmond, VA 23218


                     Verizon
                     500 Technology Drive
                     Suite 550
                     Saint Charles, MO 63304


                     Wells Fargo
                     PO Box 6423
                     Carol Stream, IL 60197-6423
